[Cite as State v. Wilk, 2022-Ohio-1840.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                          No. 110751
                 v.                              :

THOMAS WILK,                                     :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED IN PART, VACATED
                           IN PART, AND REMANDED
                 RELEASED AND JOURNALIZED: June 2, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-19-638204-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, Jeffrey Schnatter and Jasmine Jackson,
                 Assistant Prosecuting Attorneys, for appellee.

                 Thomas A. Rein, for appellant.


MARY EILEEN KILBANE, J.:

                   Defendant-appellant Thomas Wilk (“Wilk”) appeals from his

convictions and sentence for rape and other charges following a jury trial. For the

reasons that follow, we affirm in part, vacate in part, and remand.
Factual and Procedural History

              On March 21, 2019, a Cuyahoga County Grand Jury indicted Wilk on

five counts of rape in violation of R.C. 2907.02(A)(2), each with a sexually violent

predator specification; two counts of unlawful sexual conduct with a minor in

violation of R.C. 2907.04(A) with a furthermore specification; and three counts of

gross sexual imposition in violation of R.C. 2907.05(A)(1). These charges stemmed

from a pattern of sexual abuse against two young women, A.D., d.o.b. May 14, 2003,

and K.P., d.o.b. October 15, 2002, over a period of years.

              Wilk pleaded not guilty to these charges. On June 30, 2021, Wilk

waived his right to a jury trial on the sexual predator specifications, and the case

proceeded to a jury trial on the remaining counts and specifications.

              The state called A.D. and K.P., as well as A.D.’s mother B.T., and

three individuals who had been involved in the investigation of this case.

              A.D. testified that at the time of the incidents in this case, she lived

on West 122nd Street in Cleveland, Ohio and was very close to her next-door

neighbor Kristalyn Yankovic (“Yankovic”). A.D. explained that the two girls met

when they were around six years old and were more like sisters than friends. When

they first met, Yankovic lived with her mom, Tamara Patton (“Patton”), and her

half-sister Stephanie. In 2011, when A.D. was eight years old, Wilk moved in with

Yankovic’s family. Wilk was 20 years old at that time.

              A.D. testified that she continued to spend a lot of time with Yankovic

and her family, including Wilk, over the next several years. She testified that the
first time she remembered Wilk doing or saying something that made her

uncomfortable was at Yankovic’s birthday when A.D. was nine years old. A.D.,

Yankovic, and Wilk were fishing, and Wilk began to rub A.D.’s back. When they got

back from the lake that day, Wilk’s sister Kayla told A.D. that Wilk had told Kayla

he was in love with A.D. A.D. testified that after that, Wilk was always “touchy-

feely” towards her and would often try to get her alone.

               A.D. also testified about a trip to Kalahari Resort in late May 2016

for Patton’s birthday. A.D., Yankovic, their other close friend K.P., A.D.’s sister,

Patton, Yankovic’s half-sister Stephanie, and Stephanie’s boyfriend all went on this

trip together. The night before they left for Kalahari, A.D. and K.P. spent the night

at Yankovic’s house and slept in her bedroom. A.D. testified that while they were

watching a movie in the living room, Wilk rubbed her thigh when no one was

looking.

               A.D. testified that the group stayed in a house at Kalahari. A.D.

testified that after spending time at Kalahari, she returned to Cleveland with Wilk

and K.P. to pick up Patton’s birthday cake and some things from their house to

bring back to Kalahari. A.D. testified that Wilk asked her to sit in the front seat on

the drive back to Cleveland and held her hand on the way back.

               A.D. testified that they returned to Kalahari later than expected, and

everyone else was asleep when they got back. Wilk came into the room that A.D.

was sharing with K.P. and laid in bed with A.D. and rubbed her stomach. A.D.

testified that K.P. was awake at the time, but A.D. did not know if K.P. saw Wilk
rubbing her because his hand was under the covers. A.D. testified that when Wilk

began to move his hand under her shirt, she grabbed his hand and attempted to

stop him, but he continued to rub her under her shirt.

              A.D. testified that all of this touching made her feel uncomfortable,

but Wilk communicated with her through Snapchat messages that everything was

okay. She also testified that Wilk told her not to tell anyone because she would get

in trouble and she would no longer be able to be friends with Yankovic. A.D.

explained that she was afraid to tell Yankovic because it would ruin their friendship

and because she knew that Yankovic would tell other people. A.D. stated that she

thought about telling her grandmother what was happening but was scared of how

people would react to her.

              The next night, when the group got home to Cleveland from Kalahari,

A.D. testified that the group watched a movie in Yankovic’s living room. She fell

asleep on the floor with another friend, and she woke up later to Wilk vaginally

raping her.

              A.D. testified that after Wilk raped her, she felt guilty and sick, and

she wanted to tell her grandmother but did not know what she would say. She also

testified that she discussed how she felt with Wilk, but she was confused, stating:

      I didn’t really — I didn’t really know, like, what was going on between
      us because our families were so close that he even seemed like family
      to me. So I don’t know. It was very confusing, but he would always say
      that everything’s gonna be okay, not to tell anybody, and this is just
      between us.
A.D. also testified that she trusted Wilk. A.D. testified that this contact continued

whenever she spent the night at Yankovic’s house, and she tried to get Yankovic to

spend the night at her house but Yankovic did not want to.

                A.D. also testified about other specific instances. At one point in the

fall of 2017, Wilk came to pick her up from her grandmother’s house in his white

van and digitally penetrated and vaginally raped her in the van. A.D. stated that

while this was happening, Patton and Stephanie were both calling Wilk repeatedly.

When he finally answered, they asked Wilk where he was and who he was with, and

he lied and said that he was driving on the highway. After this incident, A.D.

described Patton getting upset and suspicious and smelling A.D.’s clothes.

                A.D. also described multiple instances of Wilk digitally penetrating

her when she was living at her grandmother’s house in 2017, when she was in eighth

grade. Finally, A.D. testified that later in 2017, Wilk snuck into her bedroom and

anally raped her. A.D. testified that the last time Wilk raped her was when she was

14 years old.

                A.D. testified that afterwards, she never planned to tell anyone what

Wilk had done. Eventually, in 2018, A.D. told her mother, who took her to the

police station. A.D. explained that since coming forward about what Wilk had done,

she became depressed, she was transferred to a different school, and she lost many

friends.

                The state also called A.D.’s mother, B.T. B.T. testified that she met

Patton and her family when A.D. was six years old, and the families became very
close and looked at each other as family. B.T. testified that when A.D. turned 16,

she wanted her to go on birth control and asked A.D. if she was sexually active. A.D.

initially said that she was not, but ultimately told B.T. that Wilk had raped her.

               K.P. testified that she met A.D. and Yankovic when they were in sixth

grade and they had been best friends since then. K.P. testified that she would often

spend the night at Yankovic’s house and that Yankovic’s “brother,” Wilk, also lived

there. K.P. testified that Wilk was always welcoming and would often drive the girls

around and buy them food.

               K.P. testified that Wilk would hug her and sometimes touch her

hands and her inner thighs. K.P. testified that initially, this contact made her

uncomfortable, but did not seem “that bad.”

               K.P. also testified about the trip to Kalahari for Patton’s birthday.

K.P. testified that she had fallen off a ride and scraped her knee, and later that night,

Wilk massaged her knee and thigh. K.P. testified that this made her uncomfortable,

but she let him keep massaging her because she did not want him to get upset. K.P.

testified that the day they returned to Cleveland from Kalahari, the group was

watching a movie in Yankovic’s living room, and Wilk sat in a recliner with her and

pushed himself up against her after she fell asleep. K.P. said that she fell asleep

before she knew what was happening, but Wilk messaged her the next day and told

her that he had done this. K.P. testified that this made her feel strange, and that

she worried about Yankovic finding out because Yankovic would get upset.
              K.P. described an incident when she was 13 years old. The night

before the group planned to go to the zoo, Yankovic and A.D. slept at A.D.’s house,

and because B.T. did not want more people spending the night, K.P. and another

friend slept at Yankovic’s house. That night, Wilk kissed K.P. on the couch. K.P.

testified that because Yankovic and Patton had short tempers, she feared what

would happen if Yankovic learned what had happened. K.P. testified that Wilk

subsequently messaged her and threatened that if anyone found out that they had

kissed, she would not see Yankovic again.

              K.P. went on to testify about another incident in which she spent the

night at Yankovic’s house and slept on the couch. Wilk came downstairs to the

couch and laid on top of her, kissing her and touching her breasts and her butt and

rubbing his erect penis on her. On a separate incident, Wilk digitally penetrated

K.P. and she pushed his hand away. Finally, at another point, Wilk was kissing K.P.

in the kitchen when Patton came downstairs. Wilk immediately went down to the

basement, and Patton got mad, asked what they were doing, and started yelling at

K.P. K.P. testified that after this incident, Yankovic was mad at her, and K.P. did

not go over to their house for several weeks.

              K.P. testified that A.D. was the first person she told about what Wilk

had done. K.P. was spending the night with A.D. at her grandmother’s house and

confided in her, at which point A.D. responded that the same thing had happened

to her. K.P. did not tell anyone else what had happened, but eventually, Patton

began leaving K.P.’s mother angry voicemails in which she accused K.P., A.D., and
another friend of doing inappropriate things.      Ultimately, a school counselor

questioned K.P., and she explained what had happened and was interviewed by

police in connection with this case.

              K.P. described feeling numb after the interview. She also explained

that she had to transfer schools because everyone at school knew what had

happened. K.P. testified that when people initially found out what had happened,

Yankovic came to her house and tried to fight her. K.P. explained that she no longer

has a relationship with Yankovic.

              Cleveland police officer Michael Farley (“Officer Farley”) testified

that B.T. and A.D. came in to the station to report a rape on February 12, 2019.

Officer Farley testified that B.T. appeared stressed and A.D. was hesitant and

seemed afraid to talk to him. Officer Farley testified that the general protocol for

an interview like this was for a female officer to conduct the interview, but because

no female officer was available, he interviewed A.D. himself. He described getting

basic information from A.D., including Wilk’s name, and testified that she did not

remember all of the specific locations where various instances of rape occurred

because it had gone on for a while. Officer Farley testified that he completed a

report after the interview and the case was transferred to the sex crimes unit.

              Cleveland police detective Richard Tusing (“Detective Tusing”)

testified that he had previously worked in the sex crimes and child abuse unit.

Detective Tusing testified that in his experience with child victims of sex crimes,

reporting by the victims was often delayed, and the crimes often took place over a
span of time. Detective Tusing also testified that based on his experience, the

majority of sex crimes against children are committed by someone the child knows.

He went on to describe what is known as grooming, stating:

      The majority of them, there is terminology called grooming where they
      don’t initially start off with any kind of sexual assault, where they gain
      a lot of trust with the child as far as purchasing them items, giving them
      hugs, you know. And then the hugs become more prolonged and then
      little inappropriate touching but never anything extreme.

               Detective Tusing stated that he received this case in 2019 and based

on the report, he was able to confirm Wilk’s name, address, and date of birth on

October 3, 1993. Detective Tusing went on to contact B.T. and to reach out to the

Cuyahoga County Division of Children and Family Services (“CCDCFS”).

               Michael Bokmiller (“Bokmiller”), a CCDCFS supervisor who focuses

on forensic interviewing in sexual abuse investigations, testified at length about

grooming and the reasons that victims of child sexual abuse may delay reporting

the crimes. Bokmiller also testified about the process of forensic interviewing,

explaining that it involves developing a rapport with the child by talking about

something other than the allegations, and then asking as many open-ended

questions as it takes to encourage the child to provide their story without

interruption. Bokmiller also described that it was not unusual for the person being

interviewed to disclose additional information that they did not disclose in an initial

interview at a later point in time. With respect to children who have been victimized

over a period of time, Bokmiller explained that he generally tries to focus on finding

out what they remember about the first incident and the last incident. Bokmiller
explained that while CCDCFS and law enforcement serve different purposes, they

often work in conjunction in investigations to make sure that victims are not

interviewed multiple times by multiple different people. In connection with this

case, Bokmiller and Detective Tusing worked together to interview A.D. and K.P.

               Detective Tusing described A.D. as composed but reluctant to talk

during her interview; he testified that A.D. described interactions with Wilk that

constituted criminal conduct. A.D. told Detective Tusing that most of the incidents

with Wilk occurred at Yankovic’s house, and she provided the names of everyone

who was usually at the house. Detective Tusing subsequently interviewed A.D’s

younger sister and another friend who A.D. had said was present during some of

the incidents she described. Detective Tusing testified that both of these interviews

corroborated the general nature of A.D.’s story, but neither referred to specific

criminal conduct. Bokmiller and Detective Tusing testified that they attempted to

interview Yankovic as well, but when they reached out to Patton to set up an

interview, Patton told them to contact her attorney.

              Detective Tusing testified that based on A.D.’s interview, he learned

that she communicated with Wilk through Snapchat and Facebook Messenger.

Detective Tusing copied messages from A.D.’s Facebook account. Because of the

nature of Snapchat communications that are deleted shortly after being viewed by

the recipient, Detective Tusing was unable to recover any of these messages.

              Detective Tusing subsequently reached out to K.P.’s parents, and

K.P.’s father brought her to be interviewed. Detective Tusing testified that K.P.’s
father had no firsthand knowledge about this case and appeared calm but angry.

Detective Tusing testified that K.P. was extremely reluctant to talk. Bokmiller

described K.P. as stressed because of threats she was receiving from Patton.

Ultimately, K.P. corroborated much of the general information provided by A.D.

and described separate instances that Detective Tusing characterized as criminal

conduct.

               Following these interviews, Detective Tusing consulted with a city

prosecutor and issued a warrant for Wilk’s arrest. Wilk was subsequently arrested

and his cellphone was seized. Detective Tusing testified that he asked Wilk if he

would provide a statement and Wilk declined.

               At the close of the state’s case, the state moved to amend the

indictments to reflect names, dates, places, and specific kinds of sexual conduct that

conformed with testimony from A.D. and K.P. Wilk did not object, and the court

allowed the amendments pursuant to Crim.R. 7(D). Wilk’s counsel made a Crim.R.

29 motion for acquittal. The court denied Wilk’s motion.

               Wilk called numerous witnesses on his behalf. Yankovic testified

that she and Wilk are not biologically related, but Wilk was related to Yankovic’s

half-sister Stephanie and Yankovic considered him an older brother. Yankovic

testified that Wilk provided financial support to her family. Yankovic testified that

she lived next door to A.D. and had known her since they were approximately six

years old, and she met K.P. in sixth grade, and the three girls were very close.

Yankovic testified that A.D. and K.P. spent a lot of time at Yankovic’s house, but she
stated that Wilk rarely spent time with them outside of birthday parties or other

family celebrations.

                 Yankovic testified that her friendship with A.D. and K.P. ended after

a falling out over a mutual friend. She denied that the allegations in this case caused

the end of her friendship with A.D. and K.P., and she testified that she was

completely surprised to learn of the allegations against Wilk.

                 Stephanie testified that Wilk was her half-brother, they had the same

father, and she had known Wilk since she was approximately 10 or 11 years old.1

Stephanie testified that she knew A.D. and K.P., and she sometimes babysat

Yankovic, A.D., and A.D.’s younger sister. Stephanie testified that Wilk came to live

with her family when she was 11 years old because he had nowhere to go. She went

on to testify that since then, Wilk supported her mother, Patton.

                 Stephanie’s testimony largely mirrored Yankovic’s; she testified that

A.D. and K.P. often spent the night at their house and that while Wilk was also at

the house, she did not see him interact with the girls individually. Stephanie also

testified that she was surprised to learn about the allegations against Wilk.

                 Daniel Ortiz (“Ortiz”) testified that he was friends with Wilk and has

known him since Ortiz was in fourth grade. Ortiz also testified that Yankovic was

his girlfriend and coworker. Ortiz testified that Wilk was a caring and hardworking




      1   Stephanie was 22 years old at the time of the trial in this case.
man, and with respect to the allegations in this case, Ortiz did not think that Wilk

was the kind of person who could have done something like this.

              Duren Wey (“Wey”) testified that he knew Wilk through Wilk’s

mother, and Wilk helped him move some heavy items and do some work around

his house. Wey testified that for a period of time in 2020 when Patton and Wilk

were going to be homeless, he let them live with him. Finally, Wey testified that he

had never seen Wilk behave inappropriately.

              Wilk’s sister Kayla also testified. Kayla testified that in 2016, she

lived with Wilk, Patton, Stephanie, and Kristalyn. Kayla testified that Kristalyn’s

friends often spent the night, but she never saw any of them alone with Wilk, and

she never observed him behaving inappropriately with any of the girls.

              Arman Edwards (“Edwards”) testified that he met Wilk in 2011

through Kayla because they were previously in a relationship; Edwards and Kayla

have three children together. Edwards testified that he considered Wilk a brother

and thought of him as hardworking.        Edwards also testified that on various

occasions, he spent time at Patton’s house with Wilk, Yankovic, Kayla, and various

friends and family.

              Finally, Patton testified that she lived in Cleveland with Wilk,

Yankovic, and Ortiz. Patton testified that she has known Wilk since he was six years

old. Patton testified that Wilk was her best friend, they had lived together for 11

years, they had fallen in love, and had discussed getting married. Patton testified

that Yankovic, A.D., and K.P. were very close friends, and Patton considered herself
a mother to all of them.      Patton testified that she never observed anything

inappropriate between Wilk and any of the girls.

              In the state’s cross-examination of each of Wilk’s witnesses, the state

asked the witnesses, over defense counsel’s objections, whether they knew that

Wilk had been adjudicated delinquent for raping a five-year-old girl, and, if they

had known, if that would change their opinion of Wilk.            Following Patton’s

testimony, the defense rested.

              The     court      instructed   the    jury,   in     relevant    part:

“Now, evidence was received of prior acts of the defendant as well as information

contained on a cell phone. This evidence was received only for a limited purpose

and that was to test the extent and depth of knowledge about the defendant that

was possessed by the witnesses.”

              On July 7, 2021, the jury found Wilk guilty of all charges.

              On July 12, 2021, the court held a hearing on the sexually violent

predator specifications. The state called E.C., who testified that Wilk was her

cousin’s half-brother who often babysat her when she was a child. E.C. testified

that when she was a child, she liked cats, and Wilk told her that she would get a cat

if she touched his penis. In 2004, when E.C. was five years old, her mom came into

her bedroom and caught Wilk vaginally raping her. E.C. identified Wilk at trial.

              The state also called Robin Palmer (“Palmer”), a former supervisor

at a mental health agency that worked with the Ohio Department of Youth Services

to conduct sex offender evaluations and victim trauma assessments.             Palmer
testified that in her former capacity as a supervisor, she performed assessments of

Wilk as a result of his being found delinquent for a sexual offense. Palmer first

conducted an assessment of Wilk in 2007, after he was found delinquent of a sexual

offense against five-year-old E.C. Palmer testified that five risk factors applied to

Wilk, including having an attitude supportive of reoffending and having difficulty

with anger management. She conducted a second assessment in 2009, after Wilk

was found delinquent of a separate sexual offense against a girl from the time she

was five years old until she was eight years old. Palmer testified that the second

assessment led her to conclude that seven risk factors applied to Wilk, putting him

at a “medium” risk for reoffending.

              Based on the evidence presented at this hearing, the court found

Wilk guilty of being a sexually violent predator.

              On July 29, 2021, the court held a sentencing hearing. Defense

counsel addressed the court and requested the minimum sentence on each count.

A family member of Wilk’s addressed the court on his behalf. The state addressed

the court and read a letter from A.D. into the record. The state also stated that it

believed Counts 3 and 4 and Counts 6 and 7 would merge and would elect to have

Wilk sentenced on Counts 3 and 6. Wilk also addressed the court.

              The court ultimately sentenced Wilk to life imprisonment with

parole eligibility after 10 years each on Counts 1, 2, 3, 5, and 6. The court also

sentenced Wilk to six months each on Counts 8, 9, and 10. The court ordered the

sentences to be served consecutively.
              Wilk appeals, presenting six assignments of error for our review:

      I. The trial court erred in allowing evidence of unduly prejudicial
      testimony of the Appellant’s character which was not connected to or
      relevant to the crimes for which Appellant was on trial in violation of
      Ohio Evid.R. 401-404, the Ohio Constitution, and the Fourteenth
      Amendment of the United States Constitution.

      II. The trial court erred by failing to grant a judgment of acquittal,
      pursuant to Crim.R. 29(A), on the charges, and thereafter entering a
      judgment of conviction of those offenses as those charges were not
      supported by sufficient evidence, in violation of defendant’s right to
      due process, as guaranteed by the Fourteenth Amendment to the
      United States Constitution.

      III. Appellant’s convictions are against the manifest weight of the
      evidence.

      IV. The trial court erred by ordering convictions and a separate
      sentence for separate counts because the trial court failed to make a
      proper determination as to whether those offenses are allied offenses
      pursuant to R.C. 2941.25 and they are part of the same transaction
      under R.C. 2929.14.

      V. The trial court erred by ordering Appellant to serve a consecutive
      sentence without making the appropriate findings required by R.C.
      2929.14 and HB 86.

      VI. The trial court erred by imposing an indefinite prison sentence
      upon Appellant which is unconstitutional.

Legal Analysis

I. Evidence

              In Wilk’s first assignment of error, he argues that the court abused

its discretion when it permitted the state to repeatedly cross-examine defense

witnesses about Wilk’s juvenile adjudication for sexual offenses, over defense

counsel’s objection. Wilk argues that these instances during cross-examination

violated Evid.R. 401 through 404 and deprived him of a fair trial.
                 The decision whether to admit or exclude evidence is subject to

review under an abuse of discretion standard, and reviewing courts will not disturb

evidentiary rulings absent a clear showing that the trial court abused its discretion

and materially prejudiced a party. State v. Barnes, 8th Dist. Cuyahoga No. 104045,

2017-Ohio-383, ¶ 17, citing State v. Lyles, 42 Ohio St.3d 98, 99, 537 N.E.2d 221

(1989).

                 Wilk is generally correct that the Rules of Evidence prohibit the use

of character evidence to show that an accused has the propensity to commit the

crime with which they stand charged. State v. Rosas, 8th Dist. Cuyahoga No.

109952, 2021-Ohio-3677, ¶ 54, citing State v. Thompson, 66 Ohio St.2d 496, 497,

422 N.E.2d 855 (1981). However, “it is well established that once an accused puts

evidence of a pertinent character trait in issue, the prosecution may offer evidence

to rebut the accused’s character evidence.” Id., citing Evid.R. 404(A)(1). Evid.R.

404(A)(1) provides:

      Evidence of a pertinent trait of [the accused’s] character offered by an
      accused, or by the prosecution to rebut the same is admissible;
      however, in prosecutions for rape, gross sexual imposition, and
      prostitution, the exceptions provided for by statute enacted by the
      General Assembly are applicable.2

Therefore, pursuant to Evid.R. 404(A)(1), a criminal defendant may choose to

“‘offer evidence of his [or her] good character as proof that he [or she] did not

commit the act charged because such conduct is not in accord with his [or her]




      2   The exceptions referred to in Evid.R. 404(A)(1) are inapplicable to this case.
character.’” Rosas at ¶ 56, quoting State v. Danzy, 8th Dist. Cuyahoga No. 109433,

2021-Ohio-1483, ¶ 37, citing Gianelli, Gianelli Snyder Evidence at 229 (1996).

                Each of the witnesses Wilk called on his behalf testified on direct

examination that they were surprised by the allegations in this case because they

did not believe Wilk to be the kind of person capable of this conduct. Because Wilk

elected to present evidence of his own good character pursuant to Evid.R.

404(A)(1), Evid.R. 405 was implicated and allowed the prosecution to offer

evidence of the bad character of the accused. Rosas at ¶ 57. Evid.R. 405(A)

provides:

      In all cases in which evidence of character or a trait of character of a
      person is admissible, proof may be made by testimony as to reputation
      or by testimony in the form of an opinion. On cross-examination,
      inquiry is allowable into relevant specific instances of conduct.

Thus, by introducing evidence of his own good character, Wilk “opened the door”

for the state to rebut or impeach that character evidence on cross-examination.

Rosas at ¶ 59, citing Danzy, 8th Dist. Cuyahoga No. 109433, 2021-Ohio-1483, ¶ 37,

and State v. Salyers, 3d Dist. Allen No. 1-19-17, 2020-Ohio-147. The state was

permitted to rebut Wilk’s character evidence with evidence showing that Wilk “was

indeed capable of engaging in the conduct for which he was presently accused.” Id.

Specifically:

      A character witness may be cross-examined as to the existence of
      reports of particular acts, vices, or associations of the person
      concerning whom he has testified which are inconsistent with the
      reputation attributed to him by the witness — not to establish the truth
      of the facts, but to test the credibility of the witness, and to ascertain
      what weight or value is to be given his testimony.
Id. at ¶ 60, quoting State v. Elliott, 25 Ohio St.2d 249, 267 N.E.2d 806 (1971).

Further, although juvenile adjudications are generally inadmissible tools of

impeachment pursuant to Evid.R. 609(D), there are certain instances in which

juvenile adjudications may be introduced. State v. Blaze, 8th Dist. Cuyahoga No.

44165, 1982 Ohio App. LEXIS 11964, 13 (June 3, 1982). Specifically relevant to this

case, evidence of prior juvenile is admissible “on cross-examination of defendant’s

character witnesses or in rebuttal where defendant introduces character evidence

that defendant had not previously been in trouble.” State v. Hilty, 11th Dist.

Trumbull No. 89-T-4204, 1990 Ohio App. LEXIS 4509, 6 (Oct. 19, 1990), citing

State v. Hale, 21 Ohio App.2d 207, 215, 256 N.E.2d 239 (10th Dist.1969).

Therefore, the state’s cross-examination of Wilk’s character witnesses did not

violate the Rules of Evidence.

               Further, we note that the record reflects that immediately before

Wilk presented his case, the court specifically instructed defense counsel on this

issue, noting that if Wilk’s witnesses testified as to Wilk’s reputation, it would open

up the possibility of cross-examination related to Wilk’s prior offenses. Because the

state’s cross-examination of Wilk’s character witnesses was proper according to

Evid.R. 405(A), the trial court did not abuse its discretion in permitting it.

Therefore, Wilk’s first assignment of error is overruled.

II. Sufficiency of the Evidence

               In his second assignment of error, Wilk argues that the court

improperly denied his Crim.R. 29 motion to dismiss the charges. Specifically, Wilk
argues that it is improbable that neither victim, nor anyone else present during

some of the relevant conduct in this case, was aware that the alleged conduct was

occurring.

               Crim.R. 29(A) provides that a court “shall order the entry of the

judgment of acquittal of one or more offenses * * * if the evidence is insufficient to

sustain a conviction of such offense or offenses.” “Because a Crim.R. 29 motion

questions the sufficiency of the evidence, ‘[w]e apply the same standard of review

to Crim.R. 29 motions as we use in reviewing the sufficiency of the evidence.’”

Fairview Park v. Peah, 8th Dist. Cuyahoga No. 110128, 2021-Ohio-2685, ¶ 37,

quoting State v. Tenace, 109 Ohio St.3d 255, 2006-Ohio-2417, 847 N.E.2d 386, ¶

37.

               A sufficiency challenge requires a court to determine whether the

state has met its burden of production at trial and to consider not the credibility of

the evidence but whether, if credible, the evidence presented would sustain a

conviction. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997).

The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements

of the crime proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St.3d 259,

273, 574 N.E.2d 492 (1991), citing Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct.

2781, 61 L.Ed.2d 560 (1979).

               Wilk’s argument does not direct this court’s attention to any element

of any offense for which the state failed to present sufficient evidence. Having
reviewed the record in its entirety, and viewing the evidence in the light most

favorable to the state, we conclude that any rational trier of fact could have found

the elements of rape, gross sexual imposition, and unlawful sexual conduct with a

minor were proven beyond a reasonable doubt. Wilk’s second assignment of error

is overruled.

III. Manifest Weight of the Evidence

                In his third assignment of error, Wilk argues that his convictions are

against the manifest weight of the evidence. Unlike a challenge to the sufficiency of

the evidence, a manifest weight challenge attacks the quality of the evidence and

questions whether the state met its burden of persuasion at trial. State v. Hill, 8th

Dist. Cuyahoga No. 99819, 2014-Ohio-387, ¶ 25, citing State v. Bowden, 8th Dist.

Cuyahoga No. 92266, 2009-Ohio-3598, ¶ 13. When reviewing a manifest weight

challenge, a court reviews the entire record, weighing all evidence and reasonable

inferences and considering the credibility of the witnesses, to determine whether

the trier of fact clearly lost its way and created such a manifest miscarriage of justice

that the conviction must be reversed. Thompkins at 387.

                Although we consider credibility when reviewing a manifest weight

challenge, “issues relating to the credibility of witnesses and the weight to be given

are primarily for the trier of fact.” State v. Matthews, 8th Dist. Cuyahoga No. 97916,

2012-Ohio-5174, ¶ 34, citing State v. Thomas, 70 Ohio St.2d 79, 80, 434 N.E.2d 1356

(1982), and State v. DeHass, 10 Ohio St.2d 230, 227 N.E.2d 212 (1967), paragraph

one of the syllabus. Further, the trier of fact is free to believe all, part, or none of the
testimony of each witness. Id., citing State v. Caldwell, 79 Ohio App.3d 667, 607

N.E.2d 1096 (4th Dist.1992).       Therefore, appellate courts will generally defer

conflicts in the evidence to the trier of fact who had the opportunity to hear witnesses

and observe their demeanor. Id., citing State v. Awan, 22 Ohio St.3d 120, 123, 489

N.E.2d 277 (1986).

               Wilk argues that there is no independent corroborative evidence that

he engaged in any sexual acts with either victim. Wilk also emphasizes the complete

lack of physical evidence in this case. These arguments are unpersuasive.

               This court has repeatedly held that the absence of corroborative

evidence does not render a rape conviction against the manifest weight of the

evidence. State v. Frazier, 8th Dist. Cuyahoga No. 107680, 2019-Ohio-2739, ¶ 34,

citing State v. Hruby, 8th Dist. Cuyahoga No. 81303, 2003-Ohio-746, ¶ 12.

Furthermore, the state presented evidence at trial in the form of testimony from

Bokmiller and Detective Tusing that in child sex abuse cases, an absence of physical

evidence is common due to the delayed reporting that is typical of child victims.

Finally, we note that while A.D. and K.P. did not corroborate each other’s testimony

with respect to Wilk’s sexual conduct, their testimony was generally corroborative.

               Having reviewed the entire record, we cannot conclude that the jury

court clearly lost its way and created a manifest miscarriage of justice. Wilk’s

convictions were not against the manifest weight of the evidence. Therefore, Wilk’s

third assignment of error is overruled.
IV. Merger

               In Wilk’s fourth assignment of error, he argues that the trial court

erred by failing to make a proper determination as to whether his offenses were

allied offenses of similar import pursuant to R.C. 2941.25. Wilk acknowledges that

some of his offenses were merged for sentencing — specifically, Counts 3 and 4 and

Counts 6 and 7 — but he does not articulate which additional offenses should have

been merged for sentencing.

               Our review of the record shows that the state presented its merger

analysis to the court at sentencing as outlined above, and Wilk did not object to this

analysis or otherwise present a different merger analysis. An accused’s failure to

raise the issue of allied offenses of similar import in the trial court forfeits all but

plain error. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860,

¶ 3. Additionally, the Ohio Supreme Court has held that a trial court does not have

a duty to inquire about allied offenses if the defense fails to raise the issue at

sentencing. Id. at ¶ 6.

               Plain error is that which affects the outcome of the proceedings.

Rogers at ¶ 22, citing State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2001).

It should only be found in exceptional circumstances and to prevent a miscarriage

of justice. State v. Philpott, 8th Dist. Cuyahoga Nos. 109173, 109174, and 109175,

2020-Ohio-5267, ¶ 82, citing State v. Landrum, 53 Ohio St.3d 107, 110, 559 N.E.2d

710 (1990). To demonstrate plain error regarding the failure to merge allied

offenses, “an accused has the burden to demonstrate a reasonable probability that
the convictions are for allied offenses of similar import committed with the same

conduct and without a separate animus.” Id., quoting Rogers at ¶ 3.

              Wilk has not satisfied that burden here. While Wilk articulates the

standard for determining whether offenses are allied offenses of similar import, we

reiterate that he does not articulate which of his numerous offenses should have

merged with which other of his offenses, let alone provide a rationale as to why. A

review of the offenses for which Wilk was sentenced show that they were all

committed either on different dates or against different victims, both of which

would preclude them from being subject to merger. State v. Locke, 8th Dist.

Cuyahoga No. 102371, 2015-Ohio-3349, ¶ 24, citing State v. Liuzzo, 8th Dist.

Cuyahoga No. 99545, 2013-Ohio-5028 (“Where the defendant is charged with

conduct occurring on different dates, the offenses are not allied on the face of the

indictment.”); State v. Chaney, 8th Dist. Cuyahoga No. 97872, 2012-Ohio-4933, ¶

26 (“Where a defendant commits the same offense against different victims during

the same course of conduct, a separate animus exists for each victim such that the

offenses are not allied.”). Finally, Counts 8, 9, and 10 were all committed against

the same victim — K.P. — but each involved a different sexual act. Separate sexual

acts are separate and distinct crimes and are not allied offenses. State v. McSwain,

8th Dist. Cuyahoga No. 105451, 2017-Ohio-8489, ¶ 45, citing State v. Nicholas, 66

Ohio St.3d 431, 435, 613 N.E.2d 225 (1993).

              Based on the foregoing, Wilk has not satisfied his burden of

demonstrating a reasonable probability that any of his convictions were allied
offenses of similar import. Therefore, we decline to find plain error. Wilk’s fourth

assignment of error is overruled.

V. Consecutive Sentences

              In his fifth assignment of error, Wilk argues that the court erred by

imposing consecutive sentences without making the required findings pursuant to

R.C. 2929.14(C).

              The trial court did not impose consecutive sentences pursuant to

R.C. 2929.14(C); rather, the trial court sentenced Wilk pursuant to R.C. 2971.03,

which specifically governs the sentencing of sexually violent offenders with

predator specifications. The court specifically referenced R.C. 2971.03 at the

sentencing hearing, and Wilk did not object to its application.

              Wilk was convicted of a sexually violent predator specification, a

sexually violent offense — rape, in violation of R.C. 2907.02(A)(2) — and a sexually

oriented offense — gross sexual imposition, in violation of R.C. 2907.05(A)(1).

Therefore, Wilk was sentenced pursuant to R.C. 2971.03 as a sexually violent

predator.

              R.C. 2971.03 states, in relevant part:

      (A) [T]he court shall impose a sentence upon a person who is convicted
      of or pleads guilty to a violent sex offense and who also is convicted of
      or pleads guilty to a sexually violent predator specification that was
      included in the indictment * * * as follows:

      ***

      (3)(d) Except as otherwise provided in division (A)(4) of this section, if
      the offense for which the sentence is being imposed is rape for which a
      term of life imprisonment is not imposed under division (A)(2) of this
      section or division (B) of section 2907.02 of the Revised Code, it shall
      impose an indefinite prison term as follows:

      ***

      (ii) If the rape is committed prior to January 2, 2007, or the rape is
      committed on or after January 2, 2007, other than in violation of
      division (A)(1)(b) of section 2907.02 of the Revised Code, it shall
      impose an indefinite prison term consisting of a minimum term fixed
      by the court that is not less than ten years, and a maximum term of life
      imprisonment.

Therefore, the court properly sentenced Wilk to life sentences with parole eligibility

after ten years on the rape offenses — Counts 1, 2, 3, 5, and 6.

               Further, R.C. 2971.03(E) states:

      If the offender is convicted of or pleads guilty to two or more offenses
      for which a prison term or term of life imprisonment without parole is
      required to be imposed pursuant to division (A) of this section,
      divisions (A) to (D) of this section shall be applied for each offense. All
      minimum terms imposed upon the offender pursuant to division (A)(3)
      or (B) of this section for those offenses shall be aggregated and served
      consecutively, as if they were a single minimum term imposed under
      that section.

Therefore, the court was required to run each of Wilk’s rape sentences

consecutively. State v. Garner, 8th Dist. Cuyahoga No. 106933, 2019-Ohio-250, ¶

5; State v. Henderson, 11th Dist. Geauga No. 2008-G-2867, 2009-Ohio-5207, ¶ 15.

This requirement exists independently of the consecutive sentencing statute in R.C.

2929.14. Id. at ¶ 7. Therefore, we find that the trial court properly imposed

consecutive sentences on Wilk’s rape convictions as it was required to do pursuant

to R.C. 2971.03.

               The court also sentenced Wilk on three counts of gross sexual

imposition, in violation of R.C. 2907.05(A)(1) – Counts 8, 9, and 10. Pursuant to
R.C. 2929.14(A)(4), the court imposed a sentence of six months on each count of

gross sexual imposition. While R.C. 2971.03 governs Wilk’s sentence, it does not

provide explicit guidance as to whether sentences imposed under R.C. 2929.14(A)

shall be consecutive or concurrent.

              The state refers to R.C. 2971.03(D) in support of its argument that

sentences imposed pursuant to R.C. 2929.14 must be served consecutively to those

imposed pursuant to R.C. 2971.03(A). R.C. 2971.03(A) provides that

      [i]f a court sentences an offender to a prison term of life imprisonment
      without parole pursuant to division (A) of this section and the court
      also imposes on the offender one or more additional prison terms
      pursuant to division (B) of section 2929.14 of the Revised Code, all of
      the additional prison terms shall be served consecutively with, and
      prior to, the prison term or term of life imprisonment without parole
      imposed upon the offender pursuant to division (A) of this section.

The “additional prison terms” imposed pursuant to R.C. 2929.14(B) refer to firearm

specifications. While Wilk was sentenced pursuant to R.C. 2929.14(A), he was not

charged with, convicted of, or sentenced on a firearm specification pursuant to R.C.

2929.14(B). Therefore, we are not convinced by the state’s argument that R.C.

2971.03(A) requires the court to order Wilk’s gross sexual imposition sentences to

be served consecutively to his rape sentences.

              Moreover, the state concedes that there is an alternative

interpretation of the statute that would permit the court to run Wilk’s gross sexual

imposition sentences concurrent to each other but consecutive to his rape sentences

imposed under R.C. 2971.03(A). In the absence of clear language in R.C. 2971.03

requiring the court to order Wilk’s gross sexual imposition sentences be served
consecutively, we find that the court could not have imposed consecutive sentences

on Counts 8, 9, and 10 without making consecutive-sentence findings under R.C.

2929.14(C). Therefore, we vacate the sentences imposed on Counts 8, 9, and 10

and remand for the limited purpose of allowing the trial court to either make the

requisite consecutive-sentence findings under R.C. 2929.14(C) or impose

concurrent sentences on those counts. Wilk’s fifth assignment of error is sustained.

VI. Reagan Tokes

              In his sixth and final assignment of error, Wilk argues that the trial

court erred by imposing an indefinite sentence pursuant to Reagan Tokes, enacted

under S.B. 201 and R.C. 2901.011. While the court did impose an indefinite

sentence on Wilk for his rape offenses, the sentence was not imposed pursuant to

Reagan Tokes. As discussed above, the trial court sentenced Wilk pursuant to R.C.

2971.03. Further, the Reagan Tokes Law applies to crimes committed on or after

March 22, 2019. State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536, ¶ 128 (8th

Dist.). Wilk’s offenses occurred over the span of several years, most recently in

2017; therefore, Reagan Tokes is inapplicable to Wilk’s case.          Wilk’s sixth

assignment of error is overruled.

              Judgment affirmed in part, vacated in part, and remanded for the

limited purpose of resentencing on Counts 8, 9, and 10 in accordance with this

opinion.

      It is ordered that appellee and appellant share costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY EILEEN KILBANE, JUDGE

EILEEN A. GALLAGHER, P.J., and
CORNELIUS J. O’SULLIVAN, JR., J., CONCUR